     Case 2:20-cr-00579-SVW Document 904-2 Filed 08/31/21 Page 1 of 3 Page ID #:15735



1      TRACY L. WILKISON
       Acting United States Attorney
2      SCOTT M. GARRINGER
       Assistant United States Attorney
3      Chief, Criminal Division
       SCOTT PAETTY (Cal. Bar No. 274719)
4      CATHERINE AHN (Cal. Bar No. 248286)
       BRIAN FAERSTEIN (Cal. Bar No. 274850)
5      Assistant United States Attorneys
       Major Frauds/Environmental and Community Safety Crimes Sections
6           1100/1300 United States Courthouse
            312 North Spring Street
7           Los Angeles, California 90012
            Telephone: (213) 894-6527/2424/3819
8           Facsimile: (213) 894-6269/0141
            E-mail:    Scott.Paetty@usdoj.gov
9                      Catherine.S.Ahn@usdoj.gov
                       Brian.Faerstein@usdoj.gov
10
       JOSEPH BEEMSTERBOER
11     Acting Chief, Fraud Section
       Criminal Division, U.S. Department of Justice
12     CHRISTOPHER FENTON
       Trial Attorney, Fraud Section
13     Criminal Division, U.S. Department of Justice
            1400 New York Avenue NW, 3rd Floor
14          Washington, DC 20530
            Telephone: (202) 320-0539
15          Facsimile: (202) 514-0152
            E-mail:   Christopher.Fenton@usdoj.gov
16
       Attorneys for Plaintiff
17     UNITED STATES OF AMERICA

18                             UNITED STATES DISTRICT COURT

19                       FOR THE CENTRAL DISTRICT OF CALIFORNIA

20     UNITED STATES OF AMERICA,                No. CR 20-579(A)-SVW

21                Plaintiff,                    PROPOSED DISCLOSURE ORDER

22                     v.

23     RICHARD AYVAZYAN,
         aka “Richard Avazian” and
24           “Iuliia Zhadko,”
       MARIETTA TERABELIAN,
25       aka “Marietta Abelian” and
             “Viktoria Kauichko,”
26     ARTUR AYVAZYAN,
         aka “Arthur Ayvazyan,” and
27     TAMARA DADYAN,
       MANUK GRIGORYAN,
28       aka “Mike Grigoryan,” and
     Case 2:20-cr-00579-SVW Document 904-2 Filed 08/31/21 Page 2 of 3 Page ID #:15736



1            “Anton Kudiumov,”
       ARMAN HAYRAPETYAN,
2      EDVARD PARONYAN,
         aka “Edvard Paronian” and
3            “Edward Paronyan,” and
       VAHE DADYAN,
4
                  Defendants.
5

6           Having reviewed the ex parte application and declaration
7      submitted by the government, FOR GOOD CAUSE SHOWN:
8           The United States Probation Office shall provide to the
9      government the following information:
10          1. Any contact information, including phone numbers, email
11             addresses, and physical residence or mailing addresses, used
12             by defendants in this case (Richard Ayvazyan, Marietta
13             Terabelian, Artur Ayvazyan, Tamara Dadyan, Manuk Grigoryan,
14             Arman Hayrapetyan, Edvard Paronyan, and Vahe Dadyan) provided
15             to and/or used to contact the U.S. Probation Office during
16             the course of its pretrial supervision in this case;
17          2. The location histories and any tamper or modification
18             histories associated with defendants Richard Ayvazyan’s and
19             Marietta Terabelian’s location monitoring bracelets and/or
20             information available through the location monitoring program
21             since May 1, 2021;
22          3. The names and contact information, including phone numbers,
23             email addresses, and physical residence or mailing addresses,
24             of any points of contact provided by defendants Richard
25             Ayvazyan and Marietta Terabelian in case of emergency or
26             other exigent circumstances;
27          4. Any information provided to the U.S. Probation Office related
28             to arrangements made by defendants Richard Ayvazyan and
     Case 2:20-cr-00579-SVW Document 904-2 Filed 08/31/21 Page 3 of 3 Page ID #:15737



1               Marietta Terabelian in the event they were no longer

2               available; and

3             5. To the extent such information is possessed by the U.S.

4               Probation Office, copies of any notes or other correspondence

5               that were provided by defendants Richard Ayvazyan and/or

6               Marietta Terabelian to family members or other points of

7               contact related to their departure or lack of availability,

8               and the circumstances in which such information was provided.

9             IT IS SO ORDERED.

10

11
       DATE                                    HONORABLE STEPHEN V. WILSON
12                                             UNITED STATES DISTRICT JUDGE

13     Presented by:

14          /s/
       CATHERINE AHN
15     Assistant United States Attorney

16

17

18
19

20

21

22

23

24

25

26

27

28
